Filed Pursuant to Rule 433 Registration No. 333-169315-01 Entergy Louisiana, LLC First Mortgage Bonds, 5.875% Series due June 15, 2041 Final Terms and Conditions November 18, 2010 Issuer: Entergy Louisiana, LLC Security Type: First Mortgage Bonds (SEC Registered) Expected Ratings(1): A3 (stable outlook) by Moody’s Investors Service A- (stable outlook) by Standard & Poor’s Ratings Services Trade Date: November 18, 2010 Settlement Date (T+3): November 23, 2010 Principal Amount: Coupon: 5.875% Coupon Payment Dates: March 15, June 15, September 15 and December 15 of each year First Payment Date: March 15, 2011 Final Maturity: June 15, 2041 Optional Redemption Terms: Callable at par, in whole or in part, at any time on or after November 23, 2015 Price: $25 per bond Expected Listing: New York Stock Exchange Joint Book-Running Managers: Citigroup Global Markets Inc. Morgan Stanley & Co. Incorporated Wells Fargo Securities, LLC Co-Managers: Morgan Keegan & Company, Inc. Samuel A. Ramirez & Company, Inc. Stephens Inc. CUSIP / ISIN: 29364W405 / US29364W4050 1A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, a copy of the prospectus for the offering can be obtained by calling (i) Citigroup Global Markets Inc. toll free at 1-877-858-5407, (ii) Morgan Stanley & Co. Incorporated toll free at 1-800-584-6837, or (iii) Wells Fargo Securities, LLC toll free at 1-800-326-5897.
